 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                                   Case No. 1:20-cv-00492-NONE-EPG

12                       Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
13            v.                                            (ECF No. 2)

14    AMAZON.COM, INC.,                                                   and
15                       Defendant.
                                                            ORDER DIRECTING PAYMENT
16                                                          OF INMATE FILING FEE BY THE
                                                            CALIFORNIA DEPARTMENT OF
17                                                          CORRECTIONS

18

19          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

20   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 2). Plaintiff has made

21   the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will

22   be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

23   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

24   percent of the preceding month’s income credited to plaintiff’s trust account. The California

25   Department of Corrections is required to send to the Clerk of the Court payments from plaintiff’s

26   account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid

27   in full. 28 U.S.C. § 1915(b)(2).

28          In accordance with the above and good cause appearing therefore, IT IS ORDERED that:
                                                        1
 1              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 2              2. The Director of the California Department of Corrections or his designee shall

 3        collect payments from plaintiff's prison trust account in an amount equal to twenty percent

 4        (20%) of the preceding month's income credited to the prisoner's trust account and shall

 5        forward those payments to the Clerk of the Court each time the amount in the account

 6        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 7        been collected and forwarded to the Clerk of the Court. The payments shall be clearly

 8        identified by the name and case number assigned to this action.

 9              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

10        plaintiff's in forma pauperis application on the Director of the California Department of

11        Corrections, via the court's electronic case filing system (CM/ECF).

12              4. The Clerk of the Court is directed to serve a copy of this order on the Financial

13        Department, U.S. District Court, Eastern District of California.

14              5. Within sixty (60) days of the date of service of this order, Plaintiff shall submit a

15        certified copy of his prison trust account statement for the six-month period immediately

16        preceding the filing of the complaint, if Plaintiff has not already done so.

17
     IT IS SO ORDERED.
18

19     Dated:     April 8, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
